Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
	In the Response dated 06 June 2022, Applicant argued against all rejections put forth in the Non-Final Rejection dated 10 March 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kroetsch et al., U.S. Patent Publication Number 2013/0246106 A1 in view of Wodtke et al., U.S. Patent Publication Number 2006/0143270 A1, further in view of Kamath et al., U.S. Patent Publication Number 2016/0092818 A1.


Claim 1:
Kroetsch discloses a system comprising: 
persistent storage containing a definition of a process, wherein the process is referenced by a parent entry, wherein the process includes a set of stages (see Paragraph 0047 – Kroetsch discloses this limitation in that a user chooses a parent node and continues to define the stages of the process.); 
a process design application that was used to define the process (see Paragraph 0055 – Kroetsch discloses this limitation in that the budget workflow is selected by the user.); and 
one or more processors configured to: 
receive, by a process visualization application, a reference to the parent entry (see Paragraph 0039 – Kroetsch discloses this limitation in that once the budget plans are generated for each node, they can then be associated with each other in child/parent associations to following the appropriate budget hierarchy.); 
based on the data related to the process, generate, by the process visualization application, a graphical user interface that displays the process and the set of stages in a hierarchical arrangement (see Paragraph 0047 – Kroetsch discloses this limitation in that based on receiving the inputs selecting a parent node and dependent nodes, a display of those nodes in a hierarchical structure is generated.), wherein each of the stages in the set of stages is selectable to cause the graphical user interface to further display a set of activities associated with a selected stage (see Paragraph 0088 – Kroetsch discloses this limitation in that the user may select a level in the hierarchy to generate a display of the plans and relationships of the plans to the selected node of the hierarchy.); and 
transmit, by the process visualization application and to a client device, a representation of the graphical user interface (see Paragraph 0039 – Kroetsch discloses this limitation in that once the budget plans have been generated for each node, the hierarchy may be displayed at the user interface.).  
Kroetsch fails to expressly disclose:
based on the parent entry, identify a transformer class associated with the process design application, wherein the transformer class contains executable functions to convert output in a first configuration related to the process design application to input in a second configuration consumable by the process visualization application; 
receive, by the process visualization application and from the transformer class, data related to the process in the second configuration.
Wodtke teaches:
based on the parent entry, identify a transformer class associated with the process design application (see Paragraph 0035 – Wodtke discloses this limitation in that a email-to-workflow transformation trigger may be initiated by an end user reading an email.), wherein the transformer class contains executable functions to convert output in a first configuration related to the process design application to input in a second configuration consumable by the process visualization application (see Paragraph 0035 – Wodtke discloses this limitation in that an email message is received on a client computer system (output in a first configuration). In response to a transformation trigger, the email client provides data to a transformer implemented using transformer code (transformer class containing executable functions), which generates a workflow object that is provided to the workflow server (input in a second configuration) from the email data.); 
receive, by the process visualization application and from the transformer class, data related to the process in the second configuration (see Paragraph 0035 – Wodtke discloses this limitation in that the workflow client received a workflow object from the transformer.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, disclosed in Kroetsch, to include:
based on the parent entry, identify a transformer class associated with the process design application, wherein the transformer class contains executable functions to convert output in a first configuration related to the process design application to input in a second configuration consumable by the process visualization application; 
receive, by the process visualization application and from the transformer class, data related to the process in the second configuration
for the purpose of providing a more structured workflow based on a user’s desired tasks (see Paragraph 0010). Further, both Kroetsch and Wodtke are concerned with displaying a hierarchical workflow in a user interface.
	The combination of Kroetsch and Wodtke fails to expressly teach:
wherein the stages in the set of stages are respectively associated with sets of activities.
Kamath teaches:
wherein the stages in the set of stages are respectively associated with sets of activities (see Figure 5E – Kamath teaches this limitation in that a series of activities is displayed under each stage.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in Kroetsch and Wodtke, to include:
wherein the stages in the set of stages are respectively associated with sets of activities
for the purpose of enforcing a workflow via a checklist (see Paragraph 0006). Further, Kroetsch, Wodtke, and Kamath are all concerned with displaying a hierarchical workflow in a user interface.

Claim 2:
The combination of Kroetsch, Wodtke and Kamath teaches the system of claim 1, wherein the persistent storage further contains a second definition of a second process, wherein the second process is referenced by the parent entry (see Paragraph 0047 – Kroetsch discloses this limitation in that a user chooses a parent node and continues to define the stages of the process.), wherein the second process includes a second set of stages, the system further comprising: 
a second process design application that was used to define the second process (see Paragraph 0055 – Kroetsch discloses this limitation in that the budget workflow is selected by the user.); and 
wherein the one or more processors are further configured to: 
based on the second data related to the second process, generate, by the process visualization application, the graphical user interface to also display the second process and the second set of stages in the hierarchical arrangement (see Paragraph 0047 – Kroetsch discloses this limitation in that based on receiving the inputs selecting a parent node and dependent nodes, a display of those nodes in a hierarchical structure is generated.), wherein each of the stages in the second set of stages is selectable to cause the graphical user interface to further display a second set of activities associated with the selected stage (see Paragraph 0088 – Kroetsch discloses this limitation in that the user may select a level in the hierarchy to generate a display of the plans and relationships of the plans to the selected node of the hierarchy.).  
Kroetsch fails to expressly disclose:
41based on the parent entry, identify a second transformer class associated with the second process design application, wherein the second transformer class contains second executable functions to convert output in a third configuration related to the process design application to input in the second configuration; 
receive, by the process visualization application and from the second transformer class, second data related to the second process in the second configuration.
Wodtke teaches:
based on the parent entry, identify a second transformer class associated with the process design application (see Paragraph 0035 – Wodtke discloses this limitation in that an email-to-workflow transformation trigger may be initiated by an end user reading an email. Also see Paragraphs 0041-0043 – Wodtke further discloses that this process may be performed on a thread of emails.), wherein the second transformer class contains second executable functions to convert output in a third configuration related to the process design application to input in the second configuration (see Paragraph 0035 – Wodtke discloses this limitation in that an email message is received on a client computer system (output in a first configuration). In response to a transformation trigger, the email client provides data to a transformer implemented using transformer code (transformer class containing executable functions), which generates a workflow object that is provided to the workflow server (input in a second configuration) from the email data.); 
receive, by the process visualization application and from the transformer class, data related to the process in the second configuration (see Paragraph 0035 – Wodtke discloses this limitation in that the workflow client received a workflow object from the transformer.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, disclosed in Kroetsch, to include:
41based on the parent entry, identify a second transformer class associated with the second process design application, wherein the second transformer class contains second executable functions to convert output in a third configuration related to the process design application to input in the second configuration; 
receive, by the process visualization application and from the second transformer class, second data related to the second process in the second configuration
for the purpose of providing a more structured workflow based on a user’s desired tasks (see Paragraph 0010). Further, both Kroetsch and Wodtke are concerned with displaying a hierarchical workflow in a user interface.
	The combination of Kroetsch and Wodtke fails to expressly teach:
wherein the stages in the set of stages are respectively associated with a second set of activities.
Kamath teaches:
wherein the stages in the set of stages are respectively associated with a second set of activities (see Figure 5E – Kamath teaches this limitation in that a series of activities is displayed under each stage.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in Kroetsch and Wodtke, to include:
wherein the stages in the set of stages are respectively associated with a second set of activities
for the purpose of enforcing a workflow via a checklist (see Paragraph 0006). Further, Kroetsch, Wodtke, and Kamath are all concerned with displaying a hierarchical workflow in a user interface.

Claim 3:
As indicated in the above rejection, the combination of Kroetsch, Wodtke and Kamath teaches every limitation of claim 1. 
The combination of Kroetsch and Wodtke fails to expressly teach:
wherein a particular activity that is associated with a particular stage in the set of stages includes one or more declarative actions that can be used to change a state of the particular activity, wherein presence or appearance of the declarative actions on the graphical user interface is based on one or more of server-side conditions, client- side conditions, conditions related to the parent entry, conditions related to the process, or conditions related to the particular activity.
Kamath teaches:
wherein a particular activity that is associated with a particular stage in the set of stages includes one or more declarative actions that can be used to change a state of the particular activity (see Paragraph 0059 – Kamath teaches this limitation in that stages may be associated with actions that move the process along from stage to stage upon their completion.)), wherein presence or appearance of the declarative actions on the graphical user interface is based on one or more of server-side conditions, client- side conditions, conditions related to the parent entry, conditions related to the process, or conditions related to the particular activity (see Paragraph 0048 – Kamath teaches this limitation in that in displaying a workflow, a conditional stage may send further workflow processing along one of two paths (only displaying the stage portions that fall along said conditional path). Also see Paragraph 0075 – Kamath further discloses this limitation in that the conditional aspect may be related to conditions related to the process.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in Kroetsch and Wodtke, to include:
wherein a particular activity that is associated with a particular stage in the set of stages includes one or more declarative actions that can be used to change a state of the particular activity, wherein presence or appearance of the declarative actions on the graphical user interface is based on one or more of server-side conditions, client- side conditions, conditions related to the parent entry, conditions related to the process, or conditions related to the particular activity
for the purpose of enforcing a workflow via a checklist (see Paragraph 0006). Further, Kroetsch, Wodtke, and Kamath are all concerned with displaying a hierarchical workflow in a user interface.

Claim 4:
As indicated in the above rejection, the combination of Kroetsch, Wodtke and Kamath teaches every limitation of claim 1. 
The combination of Kroetsch and Wodtke fails to expressly teach:
wherein a particular stage in the set of stages as displayed includes a declarative action that can be used to mark all activities associated with the particular stage to be completed.
Kamath teaches:
wherein a particular stage in the set of stages as displayed includes a declarative action that can be used to mark all activities associated with the particular stage to be completed (see Paragraph 0059 – Kamath teaches this limitation in that batch validation may be requested in order initiate the evaluation of stage criteria (required tasks to complete a stage) at a batch level to move to a new workflow stage.)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in Kroetsch and Wodtke, to include:
wherein a particular stage in the set of stages as displayed includes a declarative action that can be used to mark all activities associated with the particular stage to be completed
for the purpose of enforcing a workflow via a checklist (see Paragraph 0006). Further, Kroetsch, Wodtke, and Kamath are all concerned with displaying a hierarchical workflow in a user interface.

Claim 5:
The combination of Kroetsch, Wodtke and Kamath teaches the system of claim 1, wherein the process as displayed includes a declarative action that can be used to mark all activities associated with the set of stages to be completed (see Paragraph 0059 – Kroetsch discloses this limitation in that all Department workflows (stage nodes in the hierarchy) may be marked as complete when the plans (activities) are submitted (action).).  

Claim 6:
The combination of Kroetsch, Wodtke and Kamath teaches the system of claim 1, wherein the process and the set of stages are represented on a first pane of the graphical user interface as selectable graphical elements in accordance with the hierarchical arrangement, and wherein a particular set of activities associated with a particular stage that was selected are represented on a second pane of the graphical user interface (see Figures 3D-3E – Kroetsch discloses this limitation in that one the left panel, the stages are selected, and on the right panel, they are defined by activities required by the workflow.).  

Claim 7:
The combination of Kroetsch, Wodtke and Kamath teaches the system of claim 6, wherein receiving a selection of a selectable graphical element on the first pane that is associated with the particular stage causes the particular set of activities to be displayed on the second pane (see Figures 3D-3E – Kroetsch discloses this limitation in that one the left panel, the stages are selected, and on the right panel, they are defined by activities required by the workflow.).  

Claim 8:
	As indicated in the above rejection, the combination of Kroetsch, Wodtke and Kamath teaches every limitation of claim 6.
	The combination of Kroetsch and Wodtke fails to expressly teach:
wherein each of the selectable graphical elements on the first pane display a representation of its completeness.
Kamath teaches:
wherein each of the selectable graphical elements on the first pane display a representation of its completeness (see Figure 5B – Kamath teaches this limitation in that a percentage of the overall completeness (related to the tasks of the first pane) is displayed.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in Kroetsch and Wodtke, to include:
wherein each of the selectable graphical elements on the first pane display a representation of its completeness 
for the purpose of enforcing a workflow via a checklist (see Paragraph 0006). Further, Kroetsch, Wodtke, and Kamath are all concerned with displaying a hierarchical workflow in a user interface.

Claim 9:
	As indicated in the above rejection, the combination of Kroetsch, Wodtke and Kamath teaches every limitation of claim 6.
	The combination of Kroetsch and Wodtke fails to expressly teach:
wherein each of the particular set of activities on the second pane includes a representation of whether it has been completed.
Kamath teaches:
wherein each of the particular set of activities on the second pane includes a representation of whether it has been completed (see Figure 5B – Kamath teaches this limitation in that a series of activities is displayed under each stage, and the second pane indicates the progress of the tasks.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, taught in Kroetsch and Wodtke, to include:
wherein each of the particular set of activities on the second pane includes a representation of whether it has been completed 
for the purpose of enforcing a workflow via a checklist (see Paragraph 0006). Further, Kroetsch, Wodtke, and Kamath are all concerned with displaying a hierarchical workflow in a user interface.

Claim 10:
The combination of Kroetsch, Wodtke and Kamath teaches the system of claim 6, wherein activities of the particular set of activities on the second pane are represented as graphical card elements, and the graphical card elements are respectively associated with executable renderers that define an appearance of information displayed in the graphical card elements (see Paragraph 0064 – Kroetsch discloses this limitation in that the user may define templates that can be used to receive information. Also see Figure 3G – Kroetsch further discloses that the user may upload multiple templates in the second pane.).  

Claim 11:
The combination of Kroetsch, Wodtke and Kamath teaches the system of claim 10, wherein the executable renderers include a default renderer and one or more custom renderers, and wherein each of the graphical card elements uses the default renderer unless it is associated with one of the custom renderers (see Paragraph 0064 – Kroetsch discloses this limitation in that the user may define templates that can be used to receive information. Also see Figure 3G – Kroetsch further discloses that the interface allows a user to determine a particular file name and path and attachment type for rendering.).  

Claim 12:
The combination of Kroetsch, Wodtke and Kamath teaches the system of claim 1, wherein the activities in the sets of activities are either interactive or non-interactive, and wherein interactive activities prompt for user input and non- interface activities do not prompt for user input (see Paragraph 0071 – Kroetsch discloses this limitation in that the templates may be used to allow users to enter information at the budget planning state. The data can be gathered in other non-entered ways as well.).  



Claim 13:
	As indicated in the above rejection, the combination of Kroetsch, Wodtke and Kamath teaches every limitation of claim 1.
	Kroetsch fails to expressly teach:
identifying the process from the reference to the process; 
identifying the process design application from the indication; and 
identifying the transformer class as being associated with the process design application.  
Kroetsch fails to expressly disclose:
identifying the process from the reference to the process; 
identifying the process design application from the indication; and 
identifying the transformer class as being associated with the process design application.
Wodtke teaches:
identifying the process from the reference to the process (see Paragraph 0035 – Wodtke discloses this limitation in that an email-to-workflow transformation trigger may be initiated by an end user reading an email.); 
identifying the process design application from the indication see Paragraph 0035 – Wodtke discloses this limitation in that an email message is received on a client computer system (output in a first configuration). In response to a transformation trigger, the email client provides data to a transformer implemented using transformer code (transformer class containing executable functions), which generates a workflow object that is provided to the workflow server (input in a second configuration) from the email data.); and 
identifying the transformer class as being associated with the process design application (see Paragraph 0035 – Wodtke discloses this limitation in that the workflow client received a workflow object from the transformer.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to modify the system, disclosed in Kroetsch, to include:
identifying the process from the reference to the process; 
identifying the process design application from the indication; and 
identifying the transformer class as being associated with the process design application
for the purpose of providing a more structured workflow based on a user’s desired tasks (see Paragraph 0010). Further, both Kroetsch and Wodtke are concerned with displaying a hierarchical workflow in a user interface.

Claims 14-19:
	Claims 14-19 are the method claims corresponding to the apparatus of claims 1, 3, 6, and 8-10, respectively. The apparatus taught in the combination of Kroetsch, Wodtke and Kamath performs a method. Therefore, claims 14-19 are rejected under the combination of Kroetsch, Wodtke and Kamath for the same reasons as claims 1, 3, 6, and 8-10, above.

Claim 20:
	Claim 20 is the medium claim corresponding to the apparatus of claim 1. The combination of Kroetsch, Wodtke and Kamath further teaches a non-transitory computer-readable medium (see Paragraph 0015). Therefore, claim 1 is rejected under the combination of Kroetsch, Wodtke and Kamath for the same reasons as claim 1, above.




Response to Arguments
	Applicant’s arguments filed 06 June 2022 have been considered but are not persuasive.

Regarding claim 1:
Firstly, Applicant argues that the combination of Kroetsch, Wodtke, and Kamath fails to teach based on the data related to the process, generat[ing], by the process visualization application, a graphical user interface that displays the process and the set of stages in a hierarchical arrangement because “Kroetsch’s ‘nodes’ are only representations of organizational units within a company” (see Remarks, Page 11).
	The Examiner disagrees.
	As indicated in the rejection above, Examiner maintains that Kroetsch discloses based on the data related to the process, generate, by the process visualization application, a graphical user interface that displays the process and the set of stages in a hierarchical arrangement in that based on receiving the inputs selecting a parent node and dependent nodes, a display of those nodes in a hierarchical structure is generated [0047]. Examiner notes that contrary to Applicant’s arguments, Kroetsch further discloses that the hierarchy generation component allows the user to identify a budget plan hierarchy, with the child, parent, and grandchild notes corresponding to nodes within the hierarchy of a budget plan [0048]. Kroetsch further states “Budget planning data store 134 illustratively includes budget hierarchies 138, budget plans (including things such as stages and workflows) 140 and budgets (which can be completed, in process, etc.) 142” [0032]. On this basis, Examiner maintains that a hierarchy of a budget plan including nodes within the plan, as disclosed in Kroetsch, reads on a graphical user interface that displays the process and the set of stages in a hierarchical arrangement.
	Although not expressly argued in Applicant’s Response, Examiner notes in the above rejection that the combination of Kroetsch and Wodtke fails to expressly teach wherein the stages in the set of stages are respectively associated with a second set of activities, but that Kamath teaches wherein the stages in the set of stages are respectively associated with a second set of activities in that a series of activities is displayed under each stage [Fig. 5E]. It would have been obvious to combine the invention of Kamath with Kroetsch and Wodtke for the purpose of enforcing a workflow via a checklist (see Paragraph 0006). Further, Kroetsch, Wodtke, and Kamath are all concerned with displaying a hierarchical workflow in a user interface. Examiner further maintains that a hierarchy of a budget plan including nodes within the plan, as disclosed in Kroetsch, reads on a graphical user interface that displays the process and the set of stages in a hierarchical arrangement.

	Secondly, Applicant argues that the combination of Kroetsch, Wodtke, and Kamath fails to teach based on the parent entry, identify[ing] a transformer class associated with the process design application, wherein the transformer class contains executable functions to convert output in a first configuration related to the process design application to input in a second configuration consumable by the process visualization application because “Wodtke appears to be focused on generating workflows from the content of email data” (see Remarks, Page 12).
	The Examiner disagrees.
	As indicated in the rejection above, Examiner maintains that Wodtke teaches based on the parent entry, identify a transformer class associated with the process design application in that an email-to-workflow transformation trigger may be initiated by an end user reading an email [0035], and Wodtke teaches wherein the transformer class contains executable functions to convert output in a first configuration related to the process design application to input in a second configuration consumable by the process visualization application in that an email message is received on a client computer system (output in a first configuration). In response to a transformation trigger, the email client provides data to a transformer implemented using transformer code (transformer class containing executable functions), which generates a workflow object that is provided to the workflow server (input in a second configuration) from the email data [0035]. Examiner further notes that Wodtke teaches that the transformer class is associated with the process design application in that the email client provides a packet of initial data to a transformer implemented from transformation code [0035]; Wodtke teaches the first configuration is related to the process design application (transformer code [0035]); and Wodtke teaches the second configuration is consumable by the process visualization application (workflow provided to the workflow server [0035]). On this basis, Examiner maintains that Wodtke teaches based on the parent entry, identify[ing] a transformer class associated with the process design application, wherein the transformer class contains executable functions to convert output in a first configuration related to the process design application to input in a second configuration consumable by the process visualization application.

	Thus, the Examiner maintains that the combination of Kroetch, Wodtke, and Kamath teaches every limitation of claim 1.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY M. FORTINO whose telephone number is (571)272-7470. The examiner can normally be reached M-F 8a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571)272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ashley M Fortino/               Examiner, Art Unit 2143                                                                                                                                                                                         

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143